Citation Nr: 1102108	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease (PVD) of the lower extremities.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage of the left arm and hand due to surgery for 
malignant melanoma of the left arm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1954 to November 
1956.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Veterans Law Judge 
at via videoconference in November 2010.  A transcript of the 
hearing has been associated with the claims file.

The issue of entitlement to service connection for peripheral 
vascular disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have additional left arm and hand disability 
which is due to VA treatment in which the proximate cause was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgery; or due to an event not reasonably 
foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional disability as the result of 
VA treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2010); 38 C.F.R. 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in March 2006 advised the Veteran of the manner in 
which VA determines disability ratings and effective dates.

In June 2008 the Veteran was advised of the evidence necessary to 
support his claim for compensation under § 1151.  He was invited 
to submit or identify evidence supportive of his claim.  The 
evidence of record was listed and the Veteran was told how VA 
would assist in obtaining additional relevant evidence.  

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and associated 
with the record.  A VA examination was carried out, and the Board 
finds that it was adequate in that it was conducted by a neutral, 
skilled provider who reviewed the record, interviewed the 
Veteran, and performed an appropriate physical examination prior 
to providing his conclusions.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was amended by 
Pub. L. No. 104-204.  The Veteran's claim was filed after October 
1, 1997.  Under the applicable law, when a Veteran suffers 
additional disability as the result of VA surgical treatment, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

For claims filed on or after October 1, 1997, the appellant must 
show that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
the medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151 (West 
2002).

VA treatment records indicate that a biopsy in May 2006 revealed 
melanoma on the Veteran's left upper arm.  Preoperative records 
indicate that the risks, benefits, options, and potential 
complications were discussed with the Veteran.  He underwent wide 
local excision of the melanoma biopsy site in May 2006.  The 
surgical report indicates that informed consent was obtained 
prior to the surgery.  

A July 2006 VA treatment record indicates that the Veteran was 
seen to discuss further surgical management of his melanoma.  He 
was seen for pre-operative examination in July 2006 at which time 
the risks and benefits of re-excision were discussed, and 
informed consent was obtained.  The associated July 2006 surgical 
report does not note complications.  

The Veteran was seen post-operatively in July 2006.  His wound 
was well healed.  

An October 2006 treatment record indicates that there had been no 
recurrence and that there were no new lesions.  

In March 2007 the Veteran complained of weakness and tenderness 
at the site of his scar.  The provider noted that neuroma was 
possible, as well as reflex sympathetic dystrophy and nerve 
entrapment.  

A September 2007 VA pain clinic note indicates the Veteran's 
complaint of pain since his 2006 surgical melanoma excisions.  He 
described numbness and tingling radiating down his arm and 
involving all of his left fingers.  Following physical 
examination, the provider indicated that the Veteran's pain was 
most likely secondary to adhesive capsulitis.  

On neurological consultation in January 2008 the Veteran reported 
pain and numbness dating to removal of a melanoma in 2006.  He 
stated that he also felt decreased strength in his left hand.  
Physical examination revealed a mild decrease in strength of the 
wrist.  Clear sensory loss was not present.  Median and ulnar 
motor conduction studies were within normal limits.  Sensory 
conduction studies were also within normal limits.  Bilateral 
median sensory nerve action potentials were absent bilaterally in 
the digital fibers of the second and third fingers.  EMG 
examination revealed large amplitude motor units in the abductor 
plexus brevis muscles bilaterally.  Studies of other selected 
muscles of the left arm including the left radial innovated 
muscles did not reveal clear abnormality.  Studies in the 
Veteran's legs were not performed based on his request.  The 
neurologist concluded that the studies did not reveal evidence 
for focal neurogenic injury affecting the left arm.  He noted 
that the clinical significance of findings consistent with 
neurogenic injury affecting sensory fibers in the median, ulnar 
and abductor plexus brevis muscle should be interpreted 
cautiously but could be consistent with the presence of distal 
neuropathic dysfunction.  He stated that further evaluation for a 
peripheral neuropathy could not be performed due to an inability 
to study the Veteran's legs.  

A VA examination was carried out in September 2008.  The 
Veteran's history was reviewed.  Notably, he related that in 
February 2007, he had woken with severe left shoulder and arm 
pain that was greater than his post-operative baseline.  He 
stated that at that time, he had weakness and numbness of his 
entire left arm.  He seemed to imply that the weakness may have 
developed a number of days after the onset of severe shoulder and 
left arm pain, and stated that since that date in February 2007 
he had experienced persistent numbness of the entire arm.  
Physical examination revealed a somewhat limited motor 
examination of the left upper extremity; the examiner noted that 
such was probably due to pain since the Veteran appeared to have 
some give-way weakness when motor function was tested.  There did 
not appear to be any significant atrophy of the left forearm 
compared to the right.  Both hands appeared to have mild dorsal 
interossei atrophy.  The examiner pointed out that the upper 
extremity reflexes were hyperreflexic at 3+.  There was decreased 
sensation in the left upper extremity to all modalities but the 
decrease was not in a nerve root distribution but essentially 
diffuse.  

The diagnosis was left arm weakness and pain.  The examiner noted 
that the time course of the Veteran's symptoms was interesting in 
that he developed a modest amount of pain after the second 
surgery in July 2006 but that all testing at that time suggested 
that strength and function of the arm was normal.  He concluded 
that at the time the history would suggest no direct damage to 
the motor component of the nerves.  However, he noted that the 
Veteran's pain persistent for months and that in February 2007 
the Veteran woke with significantly more shoulder and left arm 
pain followed by weakness of the left arm.  The examiner 
indicated that the type of history experienced by the Veteran, 
where one develops a severe shoulder and arm pain followed by 
weakness, brought up a diagnostic entity called Parsonage-Turner 
syndrome or idiopathic brachial plexopathy.  He noted that the 
Veteran had some chronic pain following surgery but then a 
different process developed in February 2007 that exacerbated the 
pain and caused the weakness.  He indicated that there were other 
possible differentials, including cervical cord lesion.  He noted 
the possibility that development of a scar over time could cause 
compression of the radial nerve and thus later translate into 
some weakness and numbness due to entrapment; however, he 
cautioned that the difficulty with that concept was that it would 
be difficult to postulate how a scar could compress all of the 
nerves and result in numbness of the entire arm rather than in a 
particular distribution.  He concluded that there was mild 
additional disability following the surgery that was later 
exacerbated by another condition unrelated to the surgery.  He 
further concluded, however, that there was no evidence that the 
additional disability was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the attending VA personnel, or was the 
result of an event not reasonably foreseeable or anticipated by a 
competent and prudent health care provider.  He also stated that 
there was no evidence that VA failed to timely diagnose and 
properly treat the claimed disease or disability.

At his November 2010 hearing, the Veteran testified that he had 
pain following his second surgery.  He noted that in February 
2007 he woke up in significant pain which was followed by 
weakness.  He asserted that there was negligence on the part of 
VA, and that he experienced nerve damage as the result of his 
surgery.  He stated that following the surgery he experienced a 
little pain, and numbness a couple of days later.  He indicated 
that his providers did not explain anything to him.

The Veteran essentially argues that he has nerve damage as the 
result of treatment rendered by VA in 2006.  He alleges that his 
left arm symptoms are the result of surgeries to excise melanoma.  
While the Board has considered the Veteran's arguments, and notes 
that he is competent to report symptomatology and when it 
occurred, it finds that the question of whether he has additional 
disability in which the proximate cause was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the surgery; or 
due to an event not reasonably foreseeable is a complex medical 
issue that is beyond the realm of a layman's competence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis of 
a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).

Having carefully considered the evidence pertaining to the 
Veteran's claim, the Board concludes that the legal requirements 
are not met for compensation under 38 U.S.C.A. § 1151.  Simply 
put, the greater weight of probative evidence is against finding 
that he suffered additional disability due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the medical or 
surgical treatment, or that the residuals were not reasonably 
foreseeable.

As discussed, a VA examiner has concluded that while there is 
mild additional disability, it is not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the surgery; or 
due to an event not reasonably foreseeable.  The VA examiner 
provided a reasoned opinion, based on complete review of the 
record, interview, and examination.  In assigning high probative 
value to this opinion, the Board notes that the examiner had the 
claims file for review, specifically discussed evidence contained 
in the claims file, obtained a history from the Veteran, and 
conducted a complete examination.  There is no indication that 
the VA examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, the 
Board finds the VA examiner's opinion to be of great probative 
value.  The Veteran has produced no competent evidence to counter 
the physician's opinion.

Again, the Board has considered the Veteran's own lay assertions.  
Certainly, he is competent to report the onset of symptoms such 
as pain following his surgery, and, to this extent, his assertion 
is entitled to probative weight.   However, as noted, the 
question of whether he has additional disability in which the 
proximate cause was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the surgery; or due to an event not 
reasonably foreseeable is a complex medical issue that is beyond 
the realm of a layman's competence.  Thus, the Board ultimately 
places far more probative weight on the findings and conclusions 
of the competent VA health care provider recited above.

For these reasons, the Board concludes that compensation under 38 
U.S.C.A. § 1151 for additional disability is not warranted.  
Accordingly, the claim is denied.




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for nerve 
damage of the left arm and hand is denied.


REMAND

The Veteran also seeks service connection for PVD of the lower 
extremities.  The record shows a current diagnosis of this 
claimed disability.  The Veteran essentially contends that PVD is 
the result of numerous jumps made during airborne training and 
thereafter.  The record reflects that the Veteran completed 
airborne training in June 1955.  Notably, his service treatment 
records are unavailable, having presumably been destroyed in a 
fire at the National Personnel Records Center.  

Post-service records include a private medical record dated in 
December 1976.  The provider noted that the Veteran had vascular 
insufficiency, pain in his legs, and edema with chronic skin 
discoloration, and that such symptoms had existed since 1974.  

The report of a September 1977 VA examination notes a history of 
thrombophlebitis and vein problems.  The Veteran reported that he 
had been treated at Columbus Hospital for phlebitis in 1965 and 
at Illinois Masonic Hospital for thrombophlebitis in 1968.  The 
Board observes that the Veteran would have been 32 years of age 
in 1965.

In light of evidence suggesting onset of vascular problems in 
1965 and evidence showing a current diagnosis of PVD, the Board 
has concluded that an examination is warranted.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

In light of the above discussion, the Board has determined that 
additional development is required.  Accordingly, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his PVD.  The claims folder should be 
forwarded to the examiner for review, and 
the examiner should be directed to elicit 
a complete history from the Veteran, the 
pertinent details of which should be 
recited in the examination report.  

Following examination, interview of the 
Veteran, and review of the claims file, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) PVD is related to any disease or 
injury in service. 

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report, to include 
reference to pertinent evidence where 
appropriate.  

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.

3.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


